Exhibit 10.2
 
(English Translation)
 
LABOR CONTRACT
 
Party A: Shaanxi Aoxing Pharmaceutical Co., Ltd.
Address: Chenyangzhai, Xianyang
Legal Representative: Ronghua Wang


Party B: Ronghua Wang
Address: Shenjia Xiaoqu, Floor 21, Room 3103, Qindu District, Xiayang
ID number: xxxxxxxxxxxxxxx


Party A and Party B (the “Parties”) hereby enter into the following agreement
pursuant to the Labor Contract Law of the People’s Republic of China and other
relevant regulations:


I.  
Term of Employment



1.  
Part A agrees to employ Party B and enter into this labor contract (the
“Agreement”).



2.  
Party B shall provide Party A with any requested documentations such as copies
of his identification card, diplomas and qualification certificates. Party A may
not return such documentations upon termination of the employment.

 
3.  
This Agreement is subject to a fixed term of five years (the “Term”).

 
II.  
Compensation and Bonus



1.  
The amount of Party B’s salary shall be determined by Party A according to
relevant laws and regulations and taking into consideration Party B’s position
and the operating status of the company.



2.  
Party A may grant a raise in salary to Party B based on his work performance and
the company’s earning status. No raise shall be granted if Party B fails to
reach required performance threshold.

 
3.  
Party A may grant bonus to Party B if he (i) acts as a role model in compliance
with the company’s policies; (ii) makes significant contributions to the
company; (iii) brings technical innovation to the company; or (iv) helps the
company to obtain remarkable business benefits.

 
4.  
The amount of Party B’s year-end bonus shall be determined by Party A taking
into consideration the company’s operating results, Party B’s position and work
performance, and Party B’s length of service in the company.

 
III.  
Holidays and Vacations



1.  
Party B shall devote 8 hours per day and five and half days per week to the
performance of his duties under this Agreement (a total of 44 hours per week).



2.  
Party B shall be entitled to paid marriage leave, maternity leave and
bereavement leave in accordance with the laws and regulations, in addition to
the official regulatory holidays and vacations. If Party B works upon Party A’s
request on any of the official regulatory holidays and vacations, Party A shall
allow Party B to roll over vacation times or pay overtime.

 
IV.  
Work Arrangements and Training



1.  
Party B is subject to Party A’s arrangements and alteration of Party B’s work
duties.



2.  
During the Term of the Agreement, Party A shall provide Party B with training on
and education of the company’s code of ethics, technical skills, production
safety compliances and other company policies.

 
3.  
Upon the completion of Party B’s training, the Parties shall determine Party B’s
term of service through consultation. Party B shall compensate Party A for all
training fees if he breaches the agreed term of service.

 
V.  
Labor Insurance and Social Security



Party B’s labor insurance and medical care have already been covered by his
former employer. Party A will not cover such fees.


 
 

--------------------------------------------------------------------------------

 
 
VI.  
Termination of the Agreement



1.  
Party A may terminate the Agreement under the following circumstances:

(1)  
Party A experiences material changes of operation;

(2)  
Party B is incompetent in his work duties;

(3)  
Party B conducts serious violation of company policies;

(4)  
Party B’s serious gross negligence and malpractice cause material damage to
Party A; or

(5)  
Party B is held in detention, reeducation through labor or sentenced to
imprisonment for violating laws.



2.  
Party B may terminate the Agreement under the following circumstances:

(1)  
Party A fails to provide labor protection or working conditions as prescribed
under this Agreement;

(2)  
Party A fails to pay compensations to Party B as prescribed under this
Agreement; or

(3)  
Party A’s corporate policies are against the laws and regulations and
detrimental to Party B’s benefits.



3.  
During the Term of the Agreement, Party B may resign from his position with
proper reasons upon one month notice with Party A’s prior consent. Party B shall
compensate Party A for training fees. Party B shall compensate any damage caused
to Party A by Party B’s resignation without Party A’s prior consent.



VII.  
Rights and Ethics



1.  
Party B has the right to bargain with or raise questions to the management of
the company in order to advance concerns.



2.  
Party B shall comply with laws and regulations and Party A’s corporate policies
and code of ethics.

 
3.  
Party B is subject to disciplinary actions and fines if he violates Party A’s
corporate policies. Party A may bring claims for compensation against any
violating conduct by Party B that causes damages to Party A.



4.  
Party A may discharge Party B immediately if Party B (i) breaches the Agreement;
(ii) engages in embezzlement and bribe-taking; (ii) conducts gross negligence or
other conducts that are detrimental to the benefit of a third party; or (iv)
commits a crime. Party B shall be liable for any damages caused to a third party
as a result of his engagement in bribe-taking and other conducts.

 
5.  
Party B shall keep confidential any trade secret or information on intellectual
property of Party A. Party B shall not disclose such confidential information to
any third party during and upon expiration of the Term of the Agreement. Party B
shall return to Party A all documentations and materials relating to Party A’s
operation and business upon leaving his position in the company.

 
6.  
Party A shall only cover expenses and costs for accidents and work-related
injuries that occur during Party B’s working hours.

 
VIII.  
Execution of the Agreement



1.  
This Agreement is effective from July 1, 2010 to June 30, 2015 upon execution of
both Parties.



2.  
This Agreement is executed into two duplicates. Each party shall hold one
duplicate.



 
Party A: Shaanxi Aoxing Pharmaceutical Co., Ltd. (signature and stamp)


Party B: /s/ Ronghua Wang


Date: June 30, 2010